352 F.2d 307
Richard E. LOCKE, Appellant,v.RIVER LINES, INC., Appellee.
No. 19838.
United States Court of Appeals Ninth Circuit.
November 10, 1965.

Appeal from the United States District Court for the Northern District of California, Southern Division; William T. Sweigert, Judge.
Francis J. Solvin, San Francisco, Cal., for appellant.
Graydon S. Staring, Lillick, Geary, Wheat, Adams & Charles, San Francisco, Cal., for appellee.
Before MERRILL, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM.


1
No issues are raised on appeal other than those presented to the District Court save the contention that in certain of its findings the District Court was clearly erroneous.


2
In our judgment the findings in question were not clearly erroneous. Upon the remaining issues we agree with the District Court for the reasons set forth in its opinion.


3
Judgment affirmed.